John Williams plaint. conta James Townsend Defendt for breach of Covenant to the plaint8 damage Fifty pounds money &ca according to Attachmt. . . . The Jury . . . found for the Defendt costs of Court granted Sixteen Shillings eight pence.
Execution issued 6° march. 1679.
[ For the background of this case, see Townsend v. Williams, below, p. 1125. The following petition does not appear to have been granted, at least in so far as permission for an appeal is concerned, since there is no mention of such an appeal in the Records of the Court of Assistants.
S. F. 1833.4
To the honored County Court sitting in boston this 26*: of feb: 1679 by ad-iornment
John Williams Craus fauor of this honnored Court to Grant him the liberty of the law to appeall from the verdict of the Jury, finding for the defendant in the action whearin I was plaintiue against James Townsend for not performing of Couenant because the other action I appeald from the euidenees were intermixt with this and made vse of in both actions and Cannot soe leggally bee manadged [?] which I vnderstood not tell I Came to take them out
or that I may haue liberty to haue all the euidenees to bring them in: in the former appeall soe waiting for your answer I shall still pray for honnors welfar
John Williams ]